DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined 

under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 3-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,5, 8, 12-13 and 15 of U.S. Patent 11373685 B2. Claim 1 of the patent recites a species within the genus. Therefore, though not identical in scope, claim 1 of the instant application is anticipated by claim 1 of the patent.
The difference between the instant application claim 1 and the patent of claim 1 is shown in the table below.
      Instant Application Claim 1
U.S. Patent 11373685 B2 Claim 1
An apparatus comprising
. An apparatus comprising:
an interface configured to receive pixel 

data generated by a capture device; 

and 
 an interface configured to receive pixel data generated by a capture device; and
a processor configured to (i) receive said pixel data from said interface, (ii) process said pixel data arranged as video frames, (iii) perform computer vision operations on said video frames to generate metadata about characteristics of objects detected, (iv) determine whether said metadata corresponds to a user-defined event and (v) generate encoded video frames from a video stream of said video frames, wherein
a processor configured to (i) receive said pixel data from said interface, (ii) generate video frames in response to said pixel data, (iii) perform computer vision operations on said video frames to detect objects, (iv) perform a classification of said objects detected based on characteristics of said objects to generate metadata for each of said video frames, (v) determine whether said classification of said objects 
corresponds to a user-defined event and (vi) generate encoded video frames from a video stream of said video frames, wherein



 (a) said encoded video frames are communicated to a cloud storage service,
(a) said video frames are tagged with said metadata comprising (i) an event label if said characteristics of said objects corresponds to said user-defined event and (ii) a non-event label if said characteristics of said objects do not correspond to said user-defined event,
(b) said video frames are tagged with said metadata comprising (i) a label for said user-defined event if said classification of said objects corresponds to said user-defined event and (ii) a timestamp
(b) said video stream comprises at least one group of pictures comprising said event label,
 (d) said video stream comprises at least one group of pictures comprising said video frames with said label for said user-defined event,





 (c) said video stream comprises a plurality of groups of pictures comprising said video frames without said label for said user-defined event, each having a first duration of said video frames,
(c) said encoded video frames are generated by (i) selecting a number of said video frames from each of a plurality of groups of pictures comprising said video frames with said non-event label, and (ii) selecting more than said number of said video frames from said group of pictures comprising said video frames with said event label.
(e) said encoded video frames are generated by (i) selecting one video frame from each of said plurality of groups of pictures comprising said video frames without said label for said user-defined event, and (ii) selecting more than one of said video frames from said group of pictures comprising said video frames with said label for said user-defined event, and (f) said video frames selected for said encoded video frames are arranged according to said timestamp.


Claim 3 correspond to patent claim 5.
	Claim 4 correspond to patent claim 3.
	Claim 5 correspond to patent claim 8.
Claim 6 correspond to patent claim 12.
Claim 7 correspond to patent claim 13.
	Claim 10 correspond to patent claim 15.
4.	Claims 12, 13-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, 7 and 17 of U.S. Patent 11373685 B2. Claim 12 of the patent recites a species within the genus. Therefore, though not identical in scope, claim 12 of the instant application is anticipated by claim 16 of the patent.
The difference between the instant application claim 12 and the patent of claim 16 is shown in the table below.

Instant Application claim 12
U.S. Patent 10,148,987 claim 16
A method for generating an encoded video stream, comprising the steps of:
A system comprising: 
receiving pixel data generated by a capture device, generating video frames in response to said pixel data, performing computer vision operations on said video frames to detect objects, generating metadata for each of said video frames in response to performing a classification of said objects detected based on characteristics of said objects, determining whether said classification of said objects corresponds to a user-defined event;
an edge device configured to (i) generate encoded video frames and (ii) communicate said encoded video frames; and a scalable computing device configured to (i) receive said encoded video frames, (ii) perform decoding operations on said encoded video frames to generate video frames, (iii) perform computer vision operations on said video frames to detect objects, (iv) perform a classification of said objects detected based on characteristics of said objects to generate metadata for each of said video frames, (v) determine whether said classification of said objects corresponds to a user-defined event and (vi) generate transcoded video frames from a video stream of said video frames,
wherein (a) said encoded video frames are communicated to a cloud storage service,

b) said video frames are tagged with said metadata comprising (i) a label for said user-defined event if said classification of said objects corresponds to said user-defined event and (ii) a timestamp,
wherein (a) said video frames are tagged with said metadata comprising (i) a label for said user-defined event if said classification of said objects corresponds to said user-defined event and (ii) a timestamp,


(c) said video stream comprises a plurality of groups of pictures comprising said video frames without said label for said user-defined event, each having a first duration of said video frames,
(b) said video stream comprises a plurality of groups of pictures comprising said video frames without said label for said user-defined event, each having a first duration of said video frames
(d) said video stream comprises at least one group of pictures comprising said video frames with said label for said user-defined event,
(c) said video stream comprises at least one group of pictures comprising said video frames with said label for said user-defined event,
(e) said encoded video frames are generated by (i) selecting one video frame from each of said plurality of groups of pictures comprising said video frames without said label for said user-defined event, and (ii) selecting more than one of said video frames from said group of pictures comprising said video frames with said label for said user-defined event, and
(d) said transcoded video frames are generated by (i) selecting one video frame from each of said plurality of groups of pictures comprising said video frames without said label for said user-defined event, and (ii) selecting more than one of said video frames from said group of pictures comprising said video frames with said label for said user-defined event, and
(f) said video frames selected for said encoded video frames are arranged according to said timestamp.
(f) said video frames selected for said encoded video frames are arranged according to said timestamp.


Claim 13 correspond to patent claim 19.
	Claim 14 correspond to patent claim 19.
	Claim 15 correspond to patent claim 7.
	Claim 17 correspond to patent claim 17.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to 

applicant's disclosure.

RAHMOUNI et al.  US 11,140,292 B1
ZHOU et al. US 2019/0130188 A1
	Laska et al. US 2016/0004390 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424